Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/14/2021. Applicant’s argument, filed on 12/14/2021 has been entered and carefully considered. Claims 1-15, 17 and 19 are pending.

The 371 application filed on 02/07/2019 claiming priority to PCT/EP2018/084694 filed on 12/13/2018 and 62/616,143 filed on 01/11/2018.

Response to Arguments

Applicant’s arguments in the 12/14/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-10 argues “a first sample located in a top-left area of the current block using (i) at least one sample from the upper block above the top-left area of the current block, (ii) at least one sample from the left block to the left of the top-left area of the current block, and (iii) at least one unfiltered sample value for the first sample”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Minezawa in view of Yoo further in view of Ye teaches (Yoo teaches, [0183]-[0186], Fig. 9, Fig. 11, that the samples are from the upper or top and left of the top left area, in view of Minezawa, Fig. 12, Fig. 14, [0094]-[0096], equation 1, that the p0 is estimated from a0S(p0), again, [0015]-[0019], so, it is obvious to the ordinary skill in the art that the claim limitations are disclosed by the prior arts, also, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”).
Therefore, the rejection is maintained.


Examiner’s Note

Claims 1-14 refer to "A method performed by a device”, Claim 15 refers to "A device”, Claim 17 refers to "A computer program product”, and Claim 19 refers to "A apparatus for filtering a current block. Claims 15, 17 and 19 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa et al. (US 20190124328 A1), hereinafter Minezawa, in view of Yoo et al. (US 20200137404 A1), hereinafter Yoo, further in view of Ye et al. (US 20200045322 A1), hereinafter Ye.	
	
	Regarding claim 1, Minezawa discloses a method performed by a device(Abstract): determining to apply filtering to both a top boundary and a left boundary of the current block (Fig. 13, [0111]); and in response to determining to apply filtering to both the top boundary and the left boundary of the current block: filtering a first sample located in a top-left area of the current block using (i) at least one sample from the upper block above the top-left area of the current block, (ii) at least one sample from the left block to the left of the top-left area of the current block, and (iii) at least one unfiltered sample value for the first sample ([0116]-[0141], Region A, Fig. 14, [0095]-[0096], Fig. 12); filtering a second sample located in a top-right area of the current block using (i) at least one sample from the upper block above the top-right area of the current block and (ii) at least one unfiltered sample value for the second sample ([0116]-[0141], Region B); and filtering a third sample located in a bottom-left area of the current block using (i) at least one sample from the left block to the left of the bottom-left area of the current block and (ii) at least one unfiltered sample value for the third sample ([0116]-[0141], Region C), wherein the top-left area of the current block comprises samples located in both the top boundary and the left boundary ([0116]-[0141], Region A, Fig. 14), the top-right area of the current block comprises samples located in the top boundary but not the left boundary ([0116]-[0141], Region B, Fig. 14), and the bottom-left area of the current block comprises samples located in the left boundary but not the top boundary ([0116]-[0141], Region C, Fig. 14).  
	Minezawa discloses all the elements of claim 1 but Minezawa does not appear to explicitly disclose in the cited section a first sample located in a top-left area of the current block using (i) at least one sample from the upper block above the top-left area of the current block, (ii) at least one sample from the left block to the left of the top-left area of the current block, and (iii) at least one unfiltered sample.
	However, Yoo from the same or similar endeavor teaches a first sample located in a top-left area of the current block using (i) at least one sample from the upper block above the top-left area of the current block, (ii) at least one sample from the left block to the left of the top-left area of the current block, and (iii) at least one unfiltered sample (Fig. 9, Fig.11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezawa to incorporate the teachings of Yoo to improve prediction accuracy (Yoo, [0026]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	However, Ye from the same or similar endeavor teaches at least one unfiltered sample ([0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezawa in view of Yoo to incorporate the teachings of Ye to improve the coding efficiency (Ye, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Minezawa in view of Yoo further in view of Ye discloses the method of claim 1, wherein one or more of: (i) the at least one sample from the upper block above the top-left area of the current block and the at least one unfiltered sample value for the first sample are located in the same sample column; (ii) the at least one sample from the left block to the left of the top-left area of the current block and the at least one unfiltered sample value for the first sample are located in the same sample row; (iii) the   Attorney Docket: 3602-1583US2at least one sample from the upper block above the top-right area of the current block and the at least one unfiltered sample value for the second sample are located in the same sample column; (Minezawa, Fig. 12, Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 3, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12-13, Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 4, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 12, [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 5, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12, [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 6, Minezawa in view of Yoo further in view of Ye discloses the method o

	Regarding claim 7, Minezawa in view of Yoo further in view of Ye discloses the method od for a distance d from a vertical or horizontal boundary.  

Regarding claim 8, Minezawa in view of Yoo further in view of Ye discloses the method oclaim 1, wherein the current block is a prediction block, and wherein the determining to apply filtering to both a top boundary and a left boundary of the current block is based at least in part on the current block being a prediction block (Minezawa, Fig. 7, Fig. 12-13, [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 9, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12-13, [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

 
	Regarding claim 11, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12, [0099]-[0100], [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 12, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12-13, [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

	Regarding claim 14, Minezawa in view of Yoo further in view of Ye discloses the method o(Minezawa, Fig. 7, Fig. 12, [0099]-[0110], [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minezawa in view of Yoo further in view of Ye further in view of Andrey et al. (“HEVC Deblocking Filter, IEEE Transactions on circuits and systems for video technology, Vol. 22, No. 12, December 2012), hereinafter Andrey. Andrey is cited in IDS.	

	Regarding claim 10, Minezawa in view of Yoo further in view of Ye discloses all the elements of claim 10 but they do not appear to explicitly disclose in the cited section the method o
	However, Andrey from the same or similar endeavor teaches further comprising selecting between a strong filter and a weak filter based on whether neighboring blocks comprise residual coefficients and/or whether the current block is using a non-separable secondary transform (NSST) (Andrey, Table I, Minezawa, Fig. 7, Fig. 12, [0099]-[0110], [0145], Yoo, Fig. 9, Fig.11, Ye, [0019], Fig. 7, it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezawa in view of Yoo further in view of Ye to incorporate the teachings of Andrey to achieve significant reduction of visual artifact by applying selected filter (Andrey, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 13, Minezawa in view of Yoo further in view of Ye further in view of Andrey discloses the method o(Andrey, Introduction, Minezawa, Fig. 7, Fig. 12, [0099]-[0110], [0145], Yoo,  Fig. 9, Fig.11, Ye, [0019], Fig. 7).  

Regarding claim 15, 17 and 19, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Mohammad J Rahman/Primary Examiner, Art Unit 2487